Per Curiam.
This cause having heretofore been submitted to the Court upon the transcript of the record of the decree herein, and briefs and argumeat of counsel for the respective parties, and the record laving been seen and inspected, and the Court being ni»w advised of its judgment to be given in the premises, itseems to the Court that there is no error in the said decree; it is, therefore, considered, ordered and decreed by the Court that the said decree of the Circuit Court be, an! the same is hereby, affirmed.
Whitfield, P. J., and West and Tirreld, J. J., concur.